Title: From Alexander Hamilton to Brigadier General Henry Knox, [30 January 1780]
From: Hamilton, Alexander
To: Knox, Henry



[Morristown, New Jersey, January 30, 1780]
Dr. Sir

The General ⟨consents to – –⟩ officers to recover your deserters and to reimburse their reasonable expences. He only makes two conditions, that you will send as few as possible & that they keep and exact and particular account of their expences.
The sentence of The Court Marti⟨al⟩ will probably be determined tomorrow; it is too late for to day’s orders.
I am ordered to return you the inclosed and to tell you, that if a couple of 18 or a couple of twelve pounders can be spared it will be well to send them, but that two of each will probably be more than we afford & may not be essential. You are the best judge of the quality of stores necessary and will take yr measure accordingly.
I have the honor to be   Yr. most hum ser

Alex Hamilton
ADC
Hd. Qrs. Jany 30th. 1780

